Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although the prior art of record teaches (such as, Aljawhari (US 20170262862) receiving, by an input device interfaced with a computing device, a product identifier; none of the prior art, alone or in combination teaches generating, by the processor of the computing device, an entry value by applying the hashing algorithm to a combination of an event identifier and the digital token; generating, by the processor of the computing device, a digital signature by digitally signing a data package using a private key of a cryptographic key pair, where the data package includes at least a blockchain address, the event identifier, and the digital token; and transmitting, by a transmitter of the computing device, the blockchain address, the digital signature, and the entry value to a node in a blockchain network; in view of other limitations of claim 1.
Regarding claim 10, although the prior art of record teaches (such as, Aljawari (US 20170262862)  a blockchain network including a plurality of nodes; an input device interfaced with a computing device receiving a product identifier; none of the prior art, alone or in combination teaches wherein the processor generates a digital token by applying a hashing algorithm to the product identifier, P07659-US-UTIL2-CIPAttorney Docket No. Page 47 of 51generates an entry value by applying the hashing algorithm to a combination of an event identifier and the digital token, and generates a digital signature by digitally signing a data package using a private key of a cryptographic key pair, where the data package includes at least a blockchain address, the event identifier, and the digital token, and the transmitter transmits the blockchain address, the digital signature, and the entry value to one of the plurality of nodes in the blockchain network; in view of other limitations of claim 10.
	The closest prior art made of records are followings:
Aljawhari (US 20170262862) teaches a method for managing and providing 
provenance of a product using blockchain technology. There is disclosure of the association to the product of a unique product identifier as well as the optional association to the product of an anti-counterfeiting device also having a unique identifier as the product moves along the supply chain from its source phase, through the transformation phase and undergoes the transportation phase. There may be more than one product identifier or anti-counterfeiting device as the product is sometimes joined, sometimes partitioned and sometimes packaged. To manage and facilitate the generation and association of identifiers as the product moves along the supply chain there is a data memory device for storage of the unique identifier for the product and association by the server in the data memory device of the unique identifier for the product with the unique identifier of the anti-counterfeit device and other associations. The server is also adapted to receive and store in the data memory device one or more characteristics of the product existing or created as the product moves along the supply chain. Receipt by the processor of the unique identifier of a product or anti-counterfeit device with a query for the provenance of the product, makes available at least one characteristic associated with that product. The use of blockchain permits the creation of a block for each recorded characteristic and the retrieval of the record associated with a block and to verify that the recorded characteristic is the same as that retrieved from the block in the blockchain uniquely associated with the particular product. 
Hayes (US 20120054049) teaches embodiments that include a method for 
processing information about products in a stream of commerce. The method can include recording unique identifiers in association with products; receiving, from a manufacturer of the products over a communications network, manufacturing information about the products; storing, in an electronic database, the manufacturing information in association with the unique identifiers; receiving, from entities in the stream of commerce over the communications network, additional information about the products; storing, in the electronic database, the additional information associated with the unique identifiers; receiving, over the communications network from retailers selling the products, consumer information identifying consumers of the products; and storing, in the electronic database, the consumer information in association with the unique identifiers. 
 Newton (US 20100200648 ) describes system for providing consumer access to 
product origin information. The system includes a server configured to assign a tracking identifier (TID) relating to a specific product and a product information portal (PIP) operably connected to the server, the PIP containing a product information record (PIR) related to an individual TID and providing an interface to a consumer access area such that a consumer accessing the PIP can view a PIR for a selected product. 
Sriram (US20160164884 as mentioned in IDS dated 9/30/2020) discloses some 
embodiments that includes a provenance management system. The provenance management system can authenticate an entity account to register a public identity key and an identity address that are associated with the entity account. The provenance management system can receive a logistic transaction record having a cryptographic signature thereon. The provenance management system can authenticate the cryptographic signature against the public identity key and publish the logistic transaction record to a distributed consensus system that implements a block chain. Each block in the block chain are in sequence with one another and can contain one or more logistic transaction records to ensure a sequence of the logistic transaction records is cryptographically irrepudiable. 
 Cholak (US20130080195) teaches an inventory control method and system is 
disclosed. The system comprises: a processor, a receiver for receiving an availability request for a leg of a journey between an origin and destination, wherein the availability request comprises one or more attributes defining the leg; and a comparator for comparing the attribute or attributes of the received availability request with data defining a plurality of products. Each product defined by one or more attributes comprising a further attribute which allows a local or non-stop passenger to be distinguished from a connecting passenger. The processor is configured to determine the availability of one of the products in dependence upon the result of the comparison. 
Haldenby (US 20170046806 as mentioned in IDS 9/30/2020) teaches a processor 
receives a signal representing data including event information detailing an event involving an entity having a registered ownership interest in a product and loads a portion of a distributed electronic ledger for tracking ownership information associated with the product. The distributed electronic ledger includes, within a block thereof and associated with the product, an event trigger list including entity data associated with each entity having a registered ownership interest in the product and a rules engine including rules associated with event triggers in the event trigger list. The processor determines whether a triggering event corresponding to the event is stored in the event trigger list and, when the event has a corresponding triggering event, determines the associated rule within the rules engine. The processor updates and saves the distributed electronic ledger by performing an action specified by the determined associated rule. 
Wilder (US 20090276360 as mentioned in IDS dated 9/30/2020) teaches the 
invention that relates to a product protection system, whereby a product piece is provided with a product-specific identification sequence (K) which is converted into a coded check sequence (C), by means of an encoding method (F1) using a secret encoding sequence (B). A product control sequence is applied to or on the product piece which comprises the coded check sequence (C), or a sequence derived therefrom. In order to check the authenticity of the product piece, the product control sequence is recorded by a control requester and transmitted by internet to a product protection server structure. A decoded check sequence is derived therein from the product control sequence by means of a decoding method using a decoding sequence. The authenticity of the decoded check sequence, or a sequence derived therefrom is checked and the result of the authenticity check transmitted by internet to the control requester. 
Zhou (CN104268758- translated copy attached) teaches merchandise anti-fake 
system based on receipt of a third party electronic commerce platform, establishing a uniform tight closing of not performing information exchange with the outside with the substance commodity anti-fake system, comprising: a trusted third party authorization terminal. administrative approval service, administrative approval client enterprise security server, enterprise security client, data telegrams invoice anti-fake label, third party electronic trading platform, data message receipt with merchandise anti-fake code is limited by the inventory item information. data message receipt transmission merchandise anti-fake code and merchandise information between enterprise in a non-manual manner to automatically finish the merchandise inventory accounting, warehousing, selling merchandise tag data telegrams invoice anti-fake coding and merchandise anti-fake code in the inventory account in comparison to each other, mutual verification, prevent selling fake, false invoice, merchandise inventory accounting information distortion, unifies the goods anti-counterfeiting inquiry system, which integrates electronic government and electronic commerce system.
Toueg (WO2017093990A1- translated copy attached) discloses a method for 
securing a client's access to a DRM agent's services. The method comprising, by the DRM agent, the steps of: receiving a get-token request, applying a function to generate a decryption request identifier Request ID and a token value Token, returning Request ID and Token to the client, inserting, into a hash table of token values with get-token requests identifiers as keys, a record comprising the token value Token associated to the key Request ID, receiving a decryption request comprising Request ID, a multimedia content encrypted chunk and a digest of the encrypted chunk, retrieve Token from hash table based on Request ID, processing digest using a public key and Token, checking match between the processed digest and the at least part of the encrypted chunk and, only in case of match: decrypting the encrypted chunk and returning the decrypted chunk to the client.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497